DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on May 23, 2022, in response to PTO Office Action mailed on March 18, 2022. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1, 3-4, 6-9, 11-12, 14-17 have been amended. Claims 2, 5, 10, and 13 have been cancelled. Claims 26-29 are new claims. As a result, claims 1, 3-4, 6-9, 11-12, and 14-29 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on May 23, 2022, in response to PTO Office Action mailed on March 18, 2022, have been fully considered and are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Koopferstock et al. (Publication Number US 2018/0076921 A1). Please note that the idea of a credit segment spanning multiple nodes is known in the art (please see section RELEVENT ART CITED BY THE EXAMINER).
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-12, 14-22, and 25-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Philip et al. (Patent Number US 10,027,433 B2) in view of Koopferstock et al. (Publication Number US 2018/0076921 A1).
As per claim 1, Philip et al. discloses “a method for implementing credited messages in an interconnect topology comprising a plurality of interconnected nodes arranged in a two-dimensional mesh comprising a plurality of rows and columns of interconnected nodes (FIG. 1b, 2, 5-6, and 10a) integrated on an on-chip die (NoC; FIG. 5; Column 5, lines 9-10) forming an interconnect fabric (ring network (FIG. 1a) and a mesh network (FIG. 1b), with each node consisting of router ‘R’), comprising: forwarding a credited message from a first interconnected node in a first row and first column comprising a source node to a second interconnect node in a second row and second column (demonstrated in [FIG. 2], where the source node is node 34 and the destination node is node 00) comprising a destination node along a forwarding path partitioned into a plurality of segments (link 703 with two routers 701 and 702 on their respective ends of the link, where data 705 and the control 706 flow from router B to router A; Column 5, lines 49-58; FIG. 7).”
Philip et al. discloses “wherein the forwarding path includes one of, a vertical segment from the source node to a second node in the first column and second row, and a horizontal segment from the second node to the destination node, or a horizontal segment from the source node to a second node in the first row and second column, and a vertical segment from the second node to the destination node (demonstrated in [FIG. 2], where the source node is node 34 and the destination node is node 00 that includes horizontal segments (from node 34 to node 04) and vertical segments (from node 04 to node 00)).”
Philip et al. discloses “and implementing a separate credit loop for each of the vertical segment and the horizontal segment (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”
However, Philip et al. does not disclose a credit loop where segments span multiple nodes as disclosed in the limitation “wherein at least one of the vertical segment and the horizontal segment spans multiple interconnected nodes.”
Koopferstock et al. discloses a credit loop where segments span multiple nodes as disclosed in the limitation “wherein at least one of the vertical segment and the horizontal segment spans multiple interconnected nodes (where a single path (in this embodiment an optical path) spans across the WDM nodes 502, with credit values redistributed along the single path; FIG. 5; Paragraph 0096).”
Philip et al. and Koopferstock et al. are analogous art in that they in the field of network nodes.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Philip et al. and Koopferstock et al. in order to optimize transmissions along a path [Paragraphs 0003-0004]. 
As per claims 3 and 11, Philip et al. discloses “the method of claim 1 (as disclosed by Philip et al. and Koopferstock et al.), wherein the forwarding path includes a first vertical segment from the source node to a second node in the first column and second row, and a second horizontal segment from the second node to the destination node (see path from node 34 to node 00; FIG. 2), and wherein a credit loop is implemented for each of the first vertical segment and the second horizontal segment (see the credit signal 707 between routers A and B; Column 5, lines 49-58; FIG. 7).”
As per claims 4 and 12, Philip et al. discloses “the method of claim 1 (as disclosed by Philip et al. and Koopferstock et al.), wherein the forwarding path includes a first horizontal segment from the source node to a second node in the first row and second column (see path from node 34 to node 00; FIG. 2), and a second vertical segment from the second node to the destination node, and wherein a credit loop is implemented for each of the first horizontal segment and the second vertical segment (see the credit signal 707 between routers A and B; Column 5, lines 49-58; FIG. 7).”
As per claims 6 and 14, Philip et al. discloses “the method of claim 1 (as disclosed by Philip et al. and Koopferstock et al.), wherein the on-chip die includes a plurality of tiles, each associated with a respective mesh stop node (Column 5, lines 49-58; Column 6, lines 25-36; FIG. 2 and 10(b)), and wherein the credited message is forwarded from a source agent associated with a first tile to a destination agent associated with a second tile (Column 5, lines 49-58; Column 6, lines 25-36; FIG. 2 and 10(b)).”
As per claims 7 and 15, Philip et al. discloses “the method of claim 1  (as disclosed by Philip et al. and Koopferstock et al.), wherein the interconnect topology includes a plurality of bi-directional ring interconnect structures interconnecting a plurality of ring stop nodes (FIG. 1(a)), and wherein the first forwarding path segment traverses a first plurality of ring stop nodes from a source ring stop node to an intermediate ring stop node (example of various nodes A-F on the ring network; FIG. 1(a)), and the second forwarding path segment traverses a second plurality of ring stop nodes from the intermediate ring stop node to a destination ring stop node (example of various nodes A-F on the ring network; FIG. 1(a)), and wherein a first credit loop is implemented between the source ring stop node and the intermediate ring stop node, and a second credit loop is implemented between the intermediate node and the destination ring stop node (link 703 with two routers 701 and 702 on their respective ends of the link, where data 705 and the control 706 flow from router B to router A; Column 5, lines 49-58; FIG. 7).”
As per claims 8 and 16, Philip et al. discloses “the method of claim 1 (as disclosed by Philip et al. and Koopferstock et al.), wherein the interconnect topology includes a bi-directional ring interconnect structure interconnecting a plurality of ring stop nodes (FIG. 1(a)), and wherein respective credit loops are implemented between adjacent ring stop nodes (see example of connection between node A and node B, of which there are 2 nodes and 1 connections; FIG. 1(a)).”
As per claim 9, Philip et al. discloses “a System on a Chip (SoC) comprising: a plurality of interconnected nodes integrated on an on-chip die (NoC; FIG. 5; Column 5, lines 9-10) and arranged in a two-dimensional mesh comprising a plurality of rows and columns of interconnected nodes (FIG. 1b, 2, 5-6, and 10a) forming an interconnect fabric (ring network (FIG. 1a) and a mesh network (FIG. 1b), with each node consisting of router ‘R’), wherein the SoC is configured to, forward a credited message from a first interconnected node in a first row and first column comprising a source node to a second interconnect node in a second row and second column comprising a destination node along a forwarding path partitioned into a plurality of segments (link 703 with two routers 701 and 702 on their respective ends of the link, where data 705 and the control 706 flow from router B to router A; Column 5, lines 49-58; FIG. 7).”
Philip et al. discloses “wherein the forwarding path includes one of, a vertical segment from the source node to a second node in the first column and second row, and a horizontal segment from the second node to the destination node, or a horizontal segment from the source node to a second node in the first row and second column, and a vertical segment from the second node to the destination node (demonstrated in [FIG. 2], where the source node is node 34 and the destination node is node 00 that includes horizontal segments (from node 34 to node 04) and vertical segments (from node 04 to node 00)).”
Philip et al. discloses “and implement a separate credit loop for each of the vertical segment and the horizontal segment (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”
However, Philip et al. does not disclose a credit loop where segments span multiple nodes as disclosed in the limitation “wherein at least one of the vertical segment and the horizontal segment spans multiple interconnected nodes.”
Koopferstock et al. discloses a credit loop where segments span multiple nodes as disclosed in the limitation “wherein at least one of the vertical segment and the horizontal segment spans multiple interconnected nodes (where a single path (in this embodiment an optical path) spans across the WDM nodes 502, with credit values redistributed along the single path; FIG. 5; Paragraph 0096).”
Philip et al. and Koopferstock et al. are analogous art in that they in the field of network nodes.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Philip et al. and Koopferstock et al. in order to optimize transmissions along a path [Paragraphs 0003-0004]. 
As per claim 17, Philip et al. discloses “an apparatus comprising: a System on a Chip (SoC) processor (NoC; FIG. 5; Column 5, lines 9-10), including, a plurality of tiles (FIG. 1b, 2, and 10(b)), arranged in a two-dimensional (2D) grid comprising n rows and m columns, each tile comprising at least intellectual property (IP) block (ring network (FIG. 1a) and a mesh network (FIG. 1b), with each node consisting of router ‘R’).” 
Philip et al. discloses “a mesh interconnect fabric comprising a plurality of interconnected mesh stop nodes configured in a 2D grid comprising n rows and m columns (see mesh networks in FIG. 1(b), 2 and 10(b)), wherein each mesh stop node is integrated on a respective tile, wherein the SoC is configured to forward credited messages between mesh stop nodes using forwarding paths partitioned into a plurality of interconnected segments (link 703 with two routers 701 and 702 on their respective ends of the link, where data 705 and the control 706 flow from router B to router A; Column 5, lines 49-58; FIG. 7) and implement separate credit loops for each of the plurality of interconnected segments (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”  
However, Philip et al. does not disclose a credit loop where segments span multiple nodes as disclosed in the limitations “spanning two or more mesh stop nodes” or “wherein at least one of the interconnected segments spans two or more mesh stop nodes.”
Koopferstock et al. discloses a credit loop where segments span multiple nodes as disclosed in the limitation “spanning two or more mesh stop nodes (where a single path (in this embodiment an optical path) spans across the WDM nodes 502, with credit values redistributed along the single path; FIG. 5; Paragraph 0096).”
Koopferstock et al. discloses “wherein at least one of the interconnected segments spans two or more mesh stop nodes (where a single path (in this embodiment an optical path) spans across the WDM nodes 502, with credit values redistributed along the single path; FIG. 5; Paragraph 0096).”
Philip et al. and Koopferstock et al. are analogous art in that they in the field of network nodes.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Philip et al. and Koopferstock et al. in order to optimize transmissions along a path [Paragraphs 0003-0004]. 
As per claim 18, Philip et al. discloses “the apparatus of claim 17 (as disclosed by Philip et al. and Koopferstock et al.), wherein the mesh stop nodes in respective rows are interconnected via horizontal ring interconnect structures (FIG. 1b, 2, 5-6, and 10a).”
Philip et al. discloses “and wherein the mesh stop nodes in respective columns are interconnected via vertical ring interconnect structures (FIG. 1b, 2, 5-6, and 10a).”
As per claim 19, Philip et al. discloses “the apparatus of claim 17 (as disclosed by Philip et al. and Koopferstock et al.), wherein the SoC is configured to forward a first message from a source agent implemented on a first tile comprising a source agent tile to a destination agent implemented on a second tile comprising a destination tile along a forwarding path, wherein the source agent tile is in a first row and first column and the destination agent tile is in a second row and second column, wherein the forwarding path includes a first vertical segment from the source agent node to a third tile comprising a turn tile in the first column and second row, and a second horizontal segment from the turn tile to the destination agent tile, wherein a first credit loop is implemented between the source agent tile and the turn tile, and a second credit loop is implemented between the turn tile and the destination agent tile (link 703 with two routers 701 and 702 on their respective ends of the link, where data 705 and the control 706 flow from router B to router A; Column 5, lines 49-58; FIG. 7).”  
As per claim 20, Philip et al. discloses “the apparatus of claim 17 (as disclosed by Philip et al. and Koopferstock et al.), wherein the SoC is configured to forward a first message from a source agent implemented on a first tile comprising a source agent tile to a destination agent implemented on a second tile comprising a destination tile along a forwarding path, wherein the source agent tile is in a first row and first column and the destination agent tile is in a second row and second column (demonstrated in [FIG. 2], where the source node is node 34 and the destination node is node 00), wherein the forwarding path includes a first horizontal segment from the source agent node to a third tile comprising a turn tile in the first row and second column, and a second vertical segment from the turn tile to the destination agent tile, wherein a first credit loop is implemented between the source agent tile and the turn tile, and a second credit loop is implemented between the turn tile and the destination agent tile (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”
As per claim 21, Philip et al. discloses “the apparatus of claim 19 (as disclosed by Philip et al. and Koopferstock et al.), wherein at least a portion of the mesh interconnect fabric is implemented as a buffered mesh under which credit loops are implemented between adjacent pairs of mesh stop nodes for at least one message class (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”
As per claim 22, Philip et al. discloses “the apparatus of claim 19 (as disclosed by Philip et al. and Koopferstock et al.), wherein credit loops are implemented between adjacent pairs of mesh stop nodes for a plurality of message classes (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”
As per claim 25, Philip et al. discloses “the apparatus of claim 19 (as disclosed by Philip et al. and Koopferstock et al.), wherein at least a portion of the tiles have associated source agents that are configured to implement source throttling to prevent slower source agents from flooding the mesh interconnect fabric (as it pertain to arbitrary clock domain partitions; Abstract, lines 4-9).”
As per claim 26, Koopferstock et al. discloses “the method of claim 6 (as disclosed by Philip et al. and Koopferstock et al.), wherein the forwarding path includes a turn tile that is shared by the vertical segment and horizontal segment that is configured to inspect a destination address for the credited message and change the direction of the forwarding path from one of a vertical path to a horizontal path or from a horizontal path to a vertical path to forward the credited message to the second tile (credit values are redistributed along the single path in order to reduce loads on certain nodes; FIG. 5; Paragraphs 0096-0097).”
As per claim 27, Koopferstock et al. discloses “the method of claim 6 (as disclosed by Philip et al. and Koopferstock et al.), further comprising, at the intermediate ring stop node, removing the credited message from a first bi-directional ring interconnect and adding the credited message to a second bi-directional ring interconnect having a orientation that is orthogonal to the first bi-directional ring interconnect (credit values are redistributed along the single path in order to reduce loads on certain nodes; FIG. 5; Paragraphs 0096-0097).”  
As per claim 28, Philip et al. discloses “the SoC of claim 14 (as disclosed by Philip et al. and Koopferstock et al.), wherein the forwarding path includes a turn tile that is shared by the vertical segment and horizontal segment and configured to inspect a destination address for the credited message and change the direction of the forwarding path from one of a vertical path to a horizontal path or from a horizontal path to a vertical path to forward the credited message to the second tile (credit values are redistributed along the single path in order to reduce loads on certain nodes; FIG. 5; Paragraphs 0096-0097).”  
As per claim 29, Philip et al. discloses “the SoC of claim 15 (as disclosed by Philip et al. and Koopferstock et al.), wherein the intermediate ring stop node is configured to remove the credited message from a first bi-directional ring interconnect and add the credited message to a second bi- directional ring interconnect having an orientation that is orthogonal to the first bi-directional ring interconnect (credit values are redistributed along the single path in order to reduce loads on certain nodes; FIG. 5; Paragraphs 0096-0097).”
Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Philip et al. (Patent Number US 10,027,433 B2) and Koopferstock et al. (Publication Number US 2018/0076921 A1) in view of Glass et al. (Publication Number US 2006/0294427 A1).
As per claim 23, Philip et al. and Koopferstock et al. disclose “the apparatus of claim 19 (as disclosed by Philip et al. and Koopferstock et al.).” However, Philip et al. and Koopferstock et al. do not disclose the use of Dual In-line Memory Modules (DIMMs) as disclosed in the limitation “wherein the apparatus comprises a computer system and the IP blocks include a plurality of processor cores, a plurality of caches, at least one memory controller, and a plurality of Input-Output (IO) interfaces, the apparatus further comprising: a plurality of Dual In-line Memory Modules (DIMMs) communicatively coupled to the at least one memory controller via one or more memory channels” or “and a firmware storage device, coupled to one of the plurality of IO interfaces.”
Glass et al. discloses the use of Dual In-line Memory Modules (DIMMs) as disclosed in the limitation “wherein the apparatus comprises a computer system and the IP blocks include a plurality of processor cores, a plurality of caches, at least one memory controller, and a plurality of Input-Output (IO) interfaces, the apparatus further comprising: a plurality of Dual In-line Memory Modules (DIMMs) communicatively coupled to the at least one memory controller via one or more memory channels (Fully Buffered DIMMs; Paragraph 0015).”
Glass et al. discloses “and a firmware storage device, coupled to one of the plurality of IO interfaces (Paragraph 0014).”  
Philip et al. and Glass et al. are analogous art in that they in the field of credit values in data transmissions.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Philip et al. and Koopferstock et al. with elements of Glass et al. to address complexities within link interconnect technology [Paragraph 0001 and 0003]. 
As per claim 24, Glass et al. discloses “the apparatus of claim 23 (as disclosed by Philip et al., Koopferstock et al., and Glass et al. above), wherein memory in the plurality of DIMMs comprises system memory, wherein the computer system is configured to implement a memory coherency protocol to maintain memory coherency between data stored in the plurality of caches and the system memory using one or more classes of messages that are forwarded between caching agents using forwarding paths partitioned into a plurality of interconnected segments and implementing separate credit loops for each of the plurality of interconnected segments (Paragraphs 0014-0015).”  
RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to ***:
U.S. PATENT NUMBERS:
2004/0027987 A1 – buffer to buffer vs. end to end [Paragraph 0005]
2009/0010159 A1 – various mentions of link-based credit vs. end-to-end credit
CONCLUDING REMARKS
Conclusions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        July 27, 2022

/Farley Abad/Primary Examiner, Art Unit 2181